DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-13, in the reply filed on 27 October 2022 is acknowledged.
Claims 1-9 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosai et al., “The Role of Visual Area V4 in the Discrimination of Partially Occluded Shapes,” J. Neurosci., June 2014, 34(25):8570-8584 (hereinafter known as “Kosai”).
Regarding claim 10, Kosai discloses a system to control neural activity of a subject (Abstract; Fig. 1), the system comprising: at least one processor configured to access stimulus input images stored by at least one computer memory (p. 8571, Materials and Methods; the computer system includes a CRT monitor and custom software, and is taken to include a processor that accesses stored images used for visual stimuli); and an apparatus, coupled to the processor, configured to apply the stimulus input images to retinae of the subject (p. 8571, Materials and Methods; e.g., visual display/CRT monitor), wherein the stimulus input images are formed by a deep ANN model (these images or their formation/generation are not positively recited as part of the claimed system; instead, the recited limitations merely require that the processor is capable of accessing such images and the apparatus is capable of applying such images; Kosai’s system is capable of accessing stored images that are formed by a deep ANN model and displaying them on the monitor).
Regarding claims 11 and 12, Kosai discloses a microelectrode array coupled to the at least one processor and configured to record neural responses in visual area V4 of the subject in response to the applied stimulus input images (p. 8571, Electrophysiology).
Regarding claim 13, Kosai discloses that the stimulus input images are formed by a deep ANN model comprising mapped neural responses (again, these images or their formation/generation are not positively recited as part of the claimed system; instead, the recited limitations merely require that the processor is capable of accessing such images and the apparatus is capable of applying such images; Kosai’s system is capable of accessing stored images that are formed by a deep ANN model comprising mapped neutral responses and displaying them on the monitor).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cox et al., “Receptive field focus of visual area V4 neurons determines responses to illusory surfaces,” PNAS, October 2013, vol. 110, no, 42, p. 17095-17100, also teaches a system comprising a computer system that can access stored images and display those images so that they are applied to a subject’s retinae, along with a microelectrode array for recording neural responses in visual area V4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791